
	
		III
		110th CONGRESS
		2d Session
		S. RES. 704
		IN THE SENATE OF THE UNITED STATES
		
			October 2
			 (legislative day, September 17), 2008
			Mr. Reid (for himself,
			 Mr. Durbin, Mrs. Murray, and Mr.
			 Obama) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Congratulating the members of the United
		  States Olympic and Paralympic Teams on their success in the 2008 Summer Olympic
		  and Paralympic Games and supporting the selection of Chicago, Illinois, as the
		  site of the 2016 Summer Olympic and Paralympic Games.
	
	
		Whereas the 2008 Summer Olympic Games were conducted in
			 Beijing, China, from August 8 to August 24, 2008;
		Whereas 10,500 athletes from 204 countries participated in
			 302 events in 28 sports and inspired people around the world with their
			 dedication, discipline, athletic achievement, and spirit of fair play,
			 representing the best traditions of Olympic competition;
		Whereas 596 men and women represented the United States in
			 the 2008 Summer Olympic Games as members of the United States Olympic
			 Team;
		Whereas those United States Olympians competed in 27
			 sports and continued the great legacy of athleticism and sportsmanship that has
			 characterized the history of United States Olympic competition;
		Whereas, in the 2008 Summer Olympic Games, the United
			 States sustained and increased its clear dominance as the most successful
			 country in the history of the Olympic Games;
		Whereas athletes from the United States won more medals in
			 the 2008 Summer Olympic Games than athletes from any other country;
		Whereas swimmer Michael Phelps of Maryland earned
			 recognition as one of the greatest athletes of all time by winning an
			 extraordinary 8 gold medals in the 2008 Summer Olympic Games to surpass the
			 previous single-year record of 7 Olympic gold medals by Mark Spitz, also a
			 swimmer from the United States;
		Whereas Michael Phelps now also holds the record for the
			 most Olympic gold medals ever won by a single athlete, with a remarkable 14
			 gold medals;
		Whereas, in the 2008 Summer Olympic Games, the United
			 States demonstrated its continued preeminence in team sports, with the men’s
			 and women’s basketball teams, the men’s volleyball team, the women’s soccer
			 team, and the men’s and women’s 4x400-meter relay teams winning gold
			 medals;
		Whereas more than 200 athletes from the United States
			 competed in 18 sports on behalf of the United States in the 2008 Summer
			 Paralympic Games in Beijing, China, from September 6 to September 17,
			 2008;
		Whereas the United States Paralympic Team earned 99
			 medals, including 36 gold medals, reminding the world that physical challenges
			 are no limit to human achievement;
		Whereas United States Army First Lieutenant Melissa
			 Stockwell, who lost her left leg to a roadside bomb in Baghdad in 2004, became
			 the first veteran of the war in Iraq to compete in the Paralympic Games when
			 she swam in the women’s 100-meter butterfly, 100-meter freestyle, and 400-meter
			 freestyle;
		Whereas the people of the United States stand united in
			 respect and admiration for the members of the United States Olympic and
			 Paralympic Teams, and the Teams' athletic accomplishments, sportsmanship, and
			 dedication to excellence;
		Whereas the many accomplishments of the United States
			 Olympic and Paralympic Teams would not have been possible without the hard work
			 and dedication of many others, including the United States Olympic Committee
			 and the many administrators, coaches, and family members who provided critical
			 support for the athletes:
		Whereas the Olympic movement celebrates competition, fair
			 play, and the pursuit of dreams;
		Whereas the United States and, in particular, the city of
			 Chicago, Illinois, celebrate those same ideals; and
		Whereas Chicago has never hosted the Olympic and
			 Paralympic Games: Now, therefore, be it
		
	
		That the Senate—
			(1)extends
			 congratulations for a job well done to all members of the United States Olympic
			 and Paralympic Teams and to everyone who supported the Teams' efforts at the
			 2008 Summer Olympic and Paralympic Games; and
			(2)encourages the
			 International Olympic Committee to choose Chicago, Illinois, as the site of the
			 2016 Summer Olympic and Paralympic Games and offers support and cooperation in
			 ensuring successful Olympic and Paralympic Games in Chicago in 2016.
			
